                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


SHIRLEY RIVERA.
   Plaintiff,

    v.
                                                               No. 3:16-cv-252 (VAB)
WEST HAVEN SMILE DENTAL, LLC
   Defendant.


                                 ORDER TO ENTER DEFAULT

          On September 11, 2018, the Clerk of the Court issued a Rule 41(a) Notice in this action,

warning the parties that the case would be dismissed for lack of activity for more than six months

absent a timely explanation. 41(a) Notice, dated Sept. 11, 2018, ECF No. 37. On September 30,

2018, Shirley Rivera (“Plaintiff”) responded to the Notice, explaining that she intended to move

for a default judgment. Response to 41(a) Notice, dated Sept. 30, 2018 (“Pl.’s Response”), ECF

No. 38.

          On October 3, 2018, Ms. Rivera moved for default judgment against West Haven Smile

Dental, LLC (“Defendant”) or, in the alternative, for a motion to compel compliance with the

initial discovery protocols. Motion for Default Judgment, dated Oct. 3, 2018 (“Pl.’s Mot.”), ECF

No. 39; Memorandum of Law in Support of Pl.’s Mot., dated Oct. 3, 2018 (“Pl.’s Mem.”),

annexed to Pl.’s Mot., at 3–6.

          On October 30, 2018, the Court found that while it appeared the default of Defendant

should be entered, it was not clear from the docket that Defendant was ever served with the

Court’s Order granting its counsel’s motion to withdraw, or with any subsequent Order of this

Court; nor was it clear whether Ms. Rivera’s response to the Rule 41(a) Notice or motion for

default judgment was served on Defendant. Order to Show Cause, dated Oct. 30, 2018, ECF No.
  


40, at 2. To correct the defects in notice and ensure the efficient resolution of this case, the Court

ordered Ms. Rivera to serve copies of all Orders and documents filed since the motion to

withdraw was filed, including the October 30, 2018 Order to Show Cause, and to file proof of

such service by November 16, 2018. Id. at 3. The Court further ordered that West Haven Smile

Dental, LLC’s default would be entered for failure to defend unless by December 14, 2018, new

counsel for West Haven Smile Dental, LLC appeared to defend and show cause why

Defendant’s default should not be entered for failure to defend. Id.

       On November 15, 2018, Plaintiff filed proof that it had served Daniel D. Kim, DDS at 2

Castle Walk, Scarsdale, New York, with the documents required by the Order to Show Cause, by

delivering a copy of the documents to a person of suitable age and discretion at that address,

Joshua Kim, and by mailing a copy to Dr. Kim. See Affidavit of Service, annexed to Plaintiff’s

Response to Order to Show Cause, dated Nov. 12, 2018, ECF No. 41-1. A cover letter

accompanying the documents alleges that Dr. Kim is the “sole member” of West Haven Smile

Dental, LLC, a limited liability corporation. See Plaintiff’s Response to Order to Show Cause

filed Nov. 15, 2018, ECF No. 41, at 1.

       Dr. Kim is alleged to be “Defendant Owner” in the Complaint. See Compl. ¶10. In its

Answer, Defendant admitted that it was a “limited liability company created and existing under

the laws of the State of Connecticut” but did not admit any facts as to its ownership. See Answer,

dated Apr. 18, 2016, ECF No. 9, ¶ 2 (admitting Compl. ¶ 2) & ¶ 10 (stating insufficient

knowledge of facts in Compl. ¶ 10). No other evidence in the record directly indicates Dr. Kim’s

relationship to Defendant.

       However, a search of the Connecticut Secretary of State’s business records reveals that

Defendant is registered under Business ID number 1059460 with a business address of 666



                                                  2
  


Campbell Avenue, West Haven, CT 06516 (the same address alleged in the Complaint and

admitted by Defendant, Compl. ¶ 2). See Conn. Sec’y of State, Commercial Recording Division,

West Haven Smile Dental LLC, https://www.concord-sots.ct.gov/CONCORD/online?sn=Public

Inquiry&eid=9740. That record lists “Daniel D Kim DDS LLC” as a principal with the title

“Member,” with a residence address of 2 Castle Walk, Scarsdale, New York.1 Id. In addition, in

a separate civil action filed in state court, Dr. Kim was listed as Defendant’s sole witness apart

from the plaintiff in that case. See Trial Management Report of Defendant, Perez v. West Haven

Smile Dental, LLC, No. NNHCV156057363S, Entry No. 119.00 (Super. Ct. New Haven Sept.

29, 2017).

              The Court therefore concludes that Plaintiff properly complied with the Order to Show

Cause.

              More than one month has passed since the December 14, 2018 deadline in the Order to

Show Cause. New counsel for West Haven Smile Dental, LLC has to date not appeared to

defend and show cause why Defendant’s default should not be entered for failure to defend.

              Accordingly, the Court finds that Defendant has failed to defend and that its default

should be entered under Federal Rule of Civil Procedure 55(a). The Clerk of the Court is

respectfully directed to enter the default of West Haven Smile Dental, LLC.

              “While a party's default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages. Damages, which are neither

susceptible of mathematical computation nor liquidated as of the default, usually must be

established by the plaintiff in an evidentiary proceeding in which the defendant has the



                                                            
1
 It appears that “Daniel D Kim DDS LLC” refers to another limited liability corporation, but also the individual Dr.
Kim.

                                                               3
  


opportunity to contest the amount.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973

F.2d 155, 158 (2d Cir. 1992).

       Plaintiff therefore is directed to move for default judgment under Federal Rule of Civil

Procedure 55(b) by February 8, 2019. The Court will hold an inquest hearing on the motion on

March 7, 2019 at 12:00 p.m.

       SO ORDERED at Bridgeport, Connecticut, this 22nd day of January, 2019.


                                                              /s/ Victor A. Bolden
                                                            Victor A. Bolden
                                                            United States District Judge




                                                4
